Citation Nr: 0218444	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than September 
27, 1999, for the assignment of a 50 percent rating for a 
service-connected schizoaffective disorder, depressive 
type with significant anxiety.

(The issue of entitlement to an increased rating for a 
service-connected schizoaffective disorder, depressive type 
with significant anxiety, evaluated as 50 percent disabling, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from March 3 to July 8, 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, that assigned a 50 percent 
rating for the veteran's service-connected schizoaffective 
disorder, depressive type with significant anxiety, 
effective from September 27, 1999.  This case has been 
advanced on the docket because the veteran is seriously 
ill.  38 C.F.R. § 20.900(c) (2002).

The Board is undertaking additional development on the 
issue of entitlement to an increased rating for a service-
connected schizoaffective disorder, depressive type with 
significant anxiety, evaluated as 50 percent disabling, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran filed a claim for a compensable disability 
rating for his service-connected psychiatric disorder on 
September 27, 1999.

2.  In April 2001, the RO granted a 50 percent rating for 
a service-connected schizoaffective disorder, depressive 
type with significant anxiety effective, from September 
27, 1999. 

3.  There is no medical evidence in the claims file 
reflecting an increase in the degree of impairment 
warranting the assignment of 50 percent rating for the 
veteran's schizoaffective disorder, depressive type with 
significant anxiety, for the period from September 27, 
1998, to September 27, 1999.

CONCLUSION OF LAW

An effective date earlier than September 27, 1999, is not 
warranted for the assignment of a 50 percent rating for a 
service-connected schizoaffective disorder, depressive 
type with significant anxiety.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1), (2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran originally claimed entitlement to service 
connection for a psychiatric disorder in July 1943.  In 
October 1943, the RO granted service connection for 
dementia praecox, in remission.  A 10 percent disability 
rating was assigned, effective from July 13, 1943.  The 
veteran was notified of the RO's decision and of his 
appellate rights by letter dated November 10, 1943.  He 
did not appeal.

The RO reduced the disability rating for the veteran's 
dementia praecox to zero percent effective from August 1, 
1946, due to his failure to report for VA examination.  
See Letters from the RO to the veteran, dated July 26, 
1946, and October 8, 1946.  He thereafter reported for VA 
examination in June 1947.  Based upon this examination 
report, the RO continued the zero percent disability 
rating in a June 1947 rating decision.  In a letter dated 
July 1, 1947, the RO notified the veteran of its decision 
and of his appellate rights.  He did not appeal.

The veteran requested reevaluation, or an "update" of the 
disability rating assigned for his psychiatric disability 
in a statement received at the RO on September 27, 1999.  
He also stated that his benefits were terminated in 1943, 
but he was not notified of this action.  In conjunction 
with his claim, he was scheduled for a VA examination in 
January 2000, but failed to report.  As a result, in March 
2000 the RO denied his claim for a compensable rating as 
not well grounded.  He was notified of the RO's decision 
and of his appellate rights by letter dated March 6, 2000.  
He did not appeal.  

Thereafter, the veteran indicated that he was willing to 
report for examination, and underwent VA examinations in 
October 2000 and April 2001.  Based upon these examination 
reports, in April 2001 the RO recharacterized the service-
connected dementia praecox as schizoaffective disorder, 
depressive type with significant anxiety.  A 50 percent 
disability rating was assigned, effective from September 
27, 1999, the date of the veteran's claim.  The veteran 
appealed the RO's decision concerning the effective date 
to the Board.  He requested a higher rating for the past 
56 years.  


II.  Legal analysis

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect). 

VA has promulgated regulations implementing the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by the VA as of that date, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified by means of the discussions in 
April 2001 statement of the case and March 2002 
supplemental statement of the case of the regulations 
concerning the assignment of effective dates and the 
reasons for the denial of his claim.  He has been 
informed, therefore, of what the evidence needs to show in 
order for an earlier effective date to be granted.  

The RO notified the veteran that it would obtain his VA 
medical records and service medical records.  See Letters 
from the RO to the veteran, dated December 4, 1999, and 
October 5, 2000.  VA also solicited the veteran's 
authorization to obtain privately held information.  VA's 
assumption of the burden to obtain privately held 
information was inherent in its solicitation of authority 
to do so, even if not explicitly stated in each letter 
requesting authorization to obtain such records.  The RO's 
letters further informed the veteran that he had the 
ultimate responsibility to produce evidence that he 
authorized VA to obtain if VA could not obtain it.  See 
Letters from the RO to the veteran, dated January 10 and 
February 6, 2002.  Therefore, VA has informed the veteran 
of the type of information and evidence necessary to 
substantiate his claim, and of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO obtained the veteran's available treatment records from 
the Tucson Medical Center, Nathan A. Benson, M.D., Paul 
Kuefler, M.D., and Andrew Saal, M.D.  The RO also 
contacted the Tucson and Prescott VA Medical Centers 
(VAMC), but was notified that no records of treatment for 
the veteran were found.  All relevant medical records 
referenced by the veteran have been obtained.

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has afforded the 
veteran two examinations.

The veteran requested that he be scheduled for a hearing 
before a traveling member of the Board in September 2001.  
However, when asked if he still wanted a hearing in June 
2002 he responded that he had no other evidence to submit 
and wanted his claim forwarded to the Board.  The Board 
construes this statement as sufficient to withdraw his 
hearing request.  See 38 C.F.R. § 20.702(e) (2002).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  


B.  Earlier effective date

The effective date provisions for awards of increased 
disability compensation include a general rule which is 
that an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor."  38 U.S.C.A. § 5110(a) (West 
1991).  The corresponding VA regulation expresses this 
rule as "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1) 
(2002).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned 
later than the date of receipt of claim -- if the evidence 
shows that the increase in disability actually occurred 
after the claim was filed -- but never earlier than the 
date of claim.  

The law provides one exception to this general rule 
governing claims "for increase" which exception governs 
awards "of increased compensation."  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991).  If the evidence shows that 
the increase in disability occurred prior to the date of 
receipt of claim, the RO may assign the earliest date as 
of which it is ascertainable that the increase occurred as 
long as the claim for the increased disability rating was 
received within a year of the date that the increase 
occurred.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2002); see Harper v. Brown, 10 Vet. App. 
125 (1997); see also VAOPGCPREC 12-98.

Moreover, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) stated in Harper that the phrase "otherwise, date 
of receipt of claim" in paragraph (2) of the regulation 
"refers to the situation in which a factually 
ascertainable increase occurred more than one year prior 
to the receipt of the claim for such increase."  See 
Harper, 10 Vet. App. at 126; see also VAOPGCPREC 12-98 at 
3.  Such an increase must still exist at the same level of 
severity presently, of course, because VA compensation is 
awarded for present or current levels of disability and 
not for disability that existed in the past but no longer 
exists currently.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must 
be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement 
to an increase in disability compensation to arise is that 
the service-connected disability has increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, 
under section 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for 
an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review 
of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Hazan, 10 
Vet. App. at 521.

With regard to determining the date of receipt of claim, 
the veteran was denied entitlement to a compensable 
disability evaluation for his service-connected dementia 
praecox by means of a June 1947 RO decision.  A decision 
of a duly-constituted rating agency or other agency of 
original jurisdiction is final and binding as to all field 
offices of the Department as to written conclusions based 
on evidence on file at the time the veteran is notified of 
the decision.  38 C.F.R. § 3.104(a) (2002).  Such a 
decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  
Id.  The veteran has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2002).

The veteran was notified of the RO's June 1947 decision 
and of his appellate rights by letter dated July 1, 1947.  
Although at one point he denied receiving notice of the 
reduction in his disability rating, this letter was mailed 
to his most recent address of record and was not returned 
by the postal service as undeliverable.  The Court has 
defined a presumption of regularity to the effect that 
"[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear 
evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)); and see Mindenhall 
v. Brown, 7 Vet. App. 271 (1994) (applying the presumption 
of regularity to procedures at the RO level).  The 
presumption of regularity dictates that in the absence of 
clear evidence to the contrary, the veteran was properly 
notified of the June 1947 RO decision and received the 
correspondence mailed to him by the RO.   There is no 
evidence that anything unusual occurred in the mailing of 
the letter.  No correspondence disagreeing with the RO's 
decision was received from the veteran within one year of 
the July 1, 1947, letter.  Therefore, the RO's June 1947 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2002).

The Board is aware that the veteran's claim for a 
compensable rating was denied as not well grounded by the 
RO in March 2000.  However, as noted above, since that 
decision the VCAA was enacted, which provided that a claim 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, could be readjudicated under the 
provisions of the new law.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); see also 
VAOPGCPREC 3-2001.  Accordingly, the March 2000 RO 
decision was not final.  

The veteran submitted his claim for a compensable 
disability rating for his service-connected psychiatric 
disorder to the RO on September 27, 1999.  See 38 C.F.R. 
§ 3.1(p) (2002).  No additional medical evidence showing 
treatment for a psychiatric disorder was provided until 
October 2000, when he was examined by VA.  There is no 
medical evidence of record showing that a compensable 
rating was warranted for a schizoaffective disorder within 
a year prior to receipt of the claim for an increase on 
September 27, 1999, i.e., as early as September 27, 1998.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9211 (2002); see also Hazan, 10 Vet. App. 
at 521 (holding that, at the time that new evidence was 
received which constituted a claim for an increase, the 
question before the Board was:  On the basis of that 
evidence and all prior evidence, when was an increase in 
disability "ascertainable"?).  The only new medical 
evidence submitted in conjunction with the veteran's claim 
was the October 2000 and April 2001 examination reports, 
which were the basis for the assignment of the 50 percent 
rating, as well as some private medical records showing 
treatment primarily for disabilities other than the 
service-connected schizoaffective disorder.  Regardless, 
none of these private records were dated prior to 
September 27, 1999.  

Additionally, the evidence of record does not indicate 
that VA had a reason to review the issue of entitlement to 
a compensable rating for the veteran's service-connected 
psychiatric disorder until receipt of the claim in 
September 1999.  See 38 C.F.R. §§ 3.151, 3.155, 3.157 
(2002).  There were no medical records showing treatment 
for a psychiatric disorder or statements from the veteran 
indicating an intent to apply for a higher rating for his 
psychiatric disorder dated between July 1, 1947, and 
September 27, 1999.  In conjunction with the veteran's 
claim, the RO attempted to obtain any available treatment 
records from the Tucson and Prescott VAMCs, but none were 
found.  The veteran himself stated on VA examination in 
April 2001 that he had not had any psychiatric 
hospitalizations or outpatient psychiatric treatment since 
active service.

The veteran's lay contentions offered in conjunction with 
his claim, including that he should be awarded an earlier 
effective date because his condition had worsened, cannot 
serve as a basis for the assignment of an earlier 
effective date.  His statements are not competent because 
there is no indication that he possesses the requisite 
medical knowledge or education to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Therefore, the preponderance of the evidence is against 
the assignment of an effective date earlier than September 
27, 1999, for a 50 percent rating for a service-connected 
schizoaffective disorder, depressive type with significant 
anxiety.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).


ORDER

Entitlement to an effective date earlier than September 
27, 1999, for the assignment of a 50 percent rating for a 
service-connected schizoaffective disorder, depressive 
type with significant anxiety, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

